Citation Nr: 1021234	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for perforated pyloric 
channel ulcer, postoperative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the Veteran's application to 
reopen the claim for service connection for the ulcer 
disability.  The Veteran's disagreement with this denial led 
to this appeal.

The Veteran testified before a Decision Review Officer (DRO) 
in October 2006.  The Veteran testified before the 
undersigned Veterans Law Judge in December 2008.  Copies of 
the transcripts of these hearings have been associated with 
the claims file.

In February 2009, the Board remanded the appeal in order to 
seek disability claim records from the Social Security 
Administration (SSA).  Review of the subsequent development 
reveals that the Appeals Management Center (AMC) sought these 
records but obtained a negative response.  The claim is ripe 
for adjudication upon the merits.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
postoperative ulcer disability in a February 1995 decision.

2.  Evidence obtained since the February 1995 rating decision 
is not cumulative of previously considered evidence, it 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for the 
postoperative ulcer disability. 

3.  The Veteran's postoperative ulcer disability did not 
begin in service nor is it otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision is final regarding 
service connection for the postoperative ulcer disability.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2009).

2.  Since the February 1995 rating decision, new and material 
evidence has been received regarding the postoperative ulcer 
disability; accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(c) (2009).

3.  Service connection for the postoperative ulcer disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Preliminary, the Board highlights that the current decision 
reopens the claim, and decides the claim upon the merits.  
Thus, although cognizant of the special notice requirements 
in regard for an application to reopen, as the Board acts 
favorably in respect to this aspect of the claim, there is no 
reason to further consider the notice regarding new and 
material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board will proceed to address the adequacy of 
the notice regarding the underlying claim for service 
connection.

The Veteran was provided a January 2005 notice letter.  This 
notice fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, in a March 2006 letter, the Veteran 
was provided notice regarding the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the RO decision 
that is the subject of this appeal.  The RO cured the timing 
defect by providing complete VCAA notice together with re-
adjudication of the claim, as demonstrated by the October 
2006 and April 2010 supplemental statements of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  As neither the Veteran, nor his representative, 
have indicated any prejudice caused by the timing error, or 
any other existent error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA medical records.  As 
directed by the Board remand, the AMC sought SSA disability 
records.  SSA responded that there were no medical records, 
noting that the Veteran did not file for disability benefits 
or the Veteran filed for disability benefits but no medical 
records were obtained.  The Veteran was aware that VA was 
seeking these records and the March 2010 supplemental 
statement of the case would inform a reasonable person that 
these records were not obtained.  In these circumstances, the 
Board finds that the duty to assist the Veteran in obtaining 
records has been satisfied and there is no further duty to 
assist or notify the Veteran of the inability to obtain SSA 
records.  See 38 C.F.R. § 3.159.

The Veteran was not provided a VA examination in which an 
examiner provided an opinion regarding whether the 
postoperative ulcer disability was attributable to service.  
Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, the evidence, as discussed in 
greater detail below, does not establish that the ulcer 
disability began in service or within a year of separation 
from service. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

New and Material Evidence

The Veteran has asserted that he currently has an ulcer that 
developed in service.  In a February 1995 rating decision, 
the RO denied service connection for a stomach ulcer.  The 
February 1995 rating decision, therefore, became final.  See 
38 U.S.C.A. § 7105.

The Veteran filed to reopen his claim in December 2004.  In a 
June 2005 rating decision, the RO found that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in February 1995.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the February 1995 rating decision, the RO cited the 
evidence of treatment in service for acute gastritis and 
stomach cramps but found the service medical records were 
negative for evidence of diagnosis, treatment, or other 
findings of ulcer disease.  The RO also found that the 
evidence did not show that ulcer disease was manifested to a 
compensable degree within one year of separation from 
service.  The RO reported that the Veteran was hospitalized 
in 1994 for an ulcer that was surgically treated, with no 
prior history of ulcer disease.

At this time, the Veteran has not submitted any detailed 
statements in support of his claim.  The Veteran had simply 
written in his formal claim "SC ulcer '66 - [Saigon] 
Vietnam.

Since the February 1995 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes evidence of a current ulcer disability.  In 
addition, however, the Veteran has also provided testimony 
both before the RO and the Board detailing his contentions.  
For the first time, the Veteran asserted that the stomach 
pain continued from the time of service to the present.  In 
addition, the Veteran explicitly asserted that he was told 
that he had ulcers when in service.  The Veteran also 
indicated, in essence, a link between his use of alcohol in 
service and the development of ulcers.

The Board finds that this evidence is new and material 
regarding inservice incurrence.  The record previously did 
not contain details of the Veteran's contentions, but only 
his bare assertion that the ulcers began in service.  The 
Veteran has since provided testimony regarding the cause of 
the ulcers in service, continuity of symptomatology and 
explicitly asserted he was diagnosed by medical personnel 
while in service.  This evidence is not cumulative nor 
redundant of the evidence of record at the time of the 
February 1995 rating decision and this evidence raises a 
reasonable possibility of substantiating the claim.  The 
claim is reopened.

Law and Regulations:  Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
peptic (gastric or duodenal) ulcers will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
ulcer became manifest to a compensable (10 percent) degree 
within one year of separation from service.  See 38 C.F.R. § 
3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Facts:  Merits of the Claim

Since the Board has now found that new and material evidence 
has been presented, it is acknowledged that in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court held that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  Generally, Bernard stands for the proposition that 
the Board should not consider issues not considered by the RO 
decision on appeal to it and if the Board does so it should 
do so only with the full and informed participation of the 
appellant.  Id. 

In this regard, it is noted that the RO's January 2005 VCAA 
notice contained information and provisions for service 
connection claims on the merits. Additionally, the RO 
provided a statement of the case in September 2005 which 
included the legal provisions pertinent to a claim for 
service connection on the merits.  Further, the Veteran's 
contentions went to whether the claim was substantiated so as 
to warrant service connection.  Clearly, the Veteran was 
aware of what was required for a claim on the merits.  
Accordingly, any remand by the Board for initial RO 
adjudication would constitute needless delay since due 
process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the Veteran's claim on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights. Bernard, supra.

Service treatment records document that in May 1966 the 
Veteran was found to have acute gastritis, that the Veteran 
complained of an upset stomach in June 1966, stomach cramps, 
which he related to medication for urethral discharge, during 
another time in June 1966, and complained of diarrhea in July 
1966.  There were no findings of a chronic stomach disorder.  
In August 1967, however, prior to separation from service, 
the Veteran marked that he did not have a history of stomach, 
liver, or intestinal trouble on a report of medical history 
and no relevant disability was listed on the report of 
medical examination completed at this time.

The first medical evidence of a diagnosis of an ulcer 
disability is dated in 1994.  A VA Medical Center (VAMC) 
record documents that the Veteran presented with sudden onset 
of diffuse severe abdominal pain.  The clinician completing 
the final summary following surgical repair of the identified 
ulcer wrote:  "It should be of note that the [Veteran] did 
not have a history of peptic ulcer disease and had not been 
taking any therapy for ulcer disease."  Relevant diagnosis 
was a perforated pyloric channel ulcer.

In a June 1996 VA general medical examination, the examiner 
noted the record of treatment in service for gastritis and 
stomach cramps secondary to medication "with no history of 
ulcer disease in military service."  Subsequent medical 
records record findings of peptic ulcer disease.

In a September 2005 record, the clinician wrote that the 
Veteran reported stomach problems that had been ongoing for 
30 years, or since approximately 1975, approximately 8 years 
after the Veteran's separation from service.

During the October 2006 DRO hearing, the Veteran testified 
that he was an alcoholic in service and that his stomach 
began hurting.  The Veteran was unsure if they did medical 
testing in service, but testified that he was given some 
medicine and told he had ulcers.  In his testimony before the 
Board, the Veteran again testified regarding his stomach pain 
in service.

Analysis:  Merits of the Claim

The Board finds that service connection for the postoperative 
ulcer disability is not warranted.  The Board interprets his 
contentions on appeal to be that he was diagnosed as having 
an ulcer disability in service, or, in the alterative, that 
the stomach pains began in service and continued until the 
surgical intervention in 1994 when there was a formal 
diagnosis of ulcer.

Review of the service treatment records reveals that the 
Veteran sought treatment for gastritis, stomach cramps, and 
diarrhea.  There is no diagnosis, however, of an ulcer 
disability.  Prior to discharge, the Veteran marked on his 
report of medical history that he had no history of a stomach 
disability and no such disability was found upon clinical 
examination.  This evidence during service clearly does not 
show the onset of a chronic ulcer disability at that time.  

The Veteran's statement in the September 2005 VA treatment 
record places the development of constant stomach problems to 
approximately 1975, or several years after service.  This and 
other evidence clearly does not show that ulcer disease was 
present to a degree of 10 percent within one year of service.  
In the October 1994 VA record summarizing the Veteran's 
surgical treatment for the ulcer, the clinician clearly 
stated that there was no prior history of ulcer disease.

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  After weighing the negative 
evidence as outlined above against the Veteran's current 
statements of inservice incurrence, the Board finds that 
preponderance of the evidence weighs against a finding that 
the Veteran had an ulcer disability in service.  38 C.F.R. 
§ 3.303(a).  In addition, there is no diagnosis of an ulcer 
disability until more than 26 years later.  On this evidence, 
service connection is not warranted on the basis of inservice 
incurrence or on a presumptive basis as a chronic disability, 
or on the basis of continuity of symptomatology.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Continuity of symptomatology after discharge is required only 
where the condition noted during service (or in the 
presumption period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).  The Veteran's current 
contentions are that he continued to have stomach problems, 
now identified as ulcer disease, since service.  The Board 
finds these statements to have less probative value and 
lacking in credibility when compared to the statements that 
he made prior to his claim for benefits.  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, there clearly is an absence of medical evidence 
for many years after service, and as noted above, this is one 
factor to consider (it weighs against the claim).  In 
addition, 1994 treatment reports reflect the "sudden" onset 
of abdominal pain, thereby reflecting negative evidence 
against the claim.  While a history of peptic ulcer disease 
was reported, there is no reference to service or onset of 
such reported disorder.  Similarly, the June 1996 VA 
examination disclosed no association between post-service 
ulcer disease and service.  These medical reports are made 
closer in time to service and are significant for the 
documented absence of a link to service.  Of particular 
significance are the 1994 reports that are made with the 
purpose of medical treatment.  At such times, it behooves a 
patient to report as accurately as possible the history of 
the illness so as to obtain the best treatment possible.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the Veteran's 
more recent recollections of continuous symptomatology since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Additionally, the Veteran did not file for benefits for this 
disorder until December 1994, almost 30 years after service 
discharge.  See  Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Regarding whether the disability developed after service due 
an event in service, the Veteran's only contention in this 
regard is that he was an alcoholic in service.  The 
applicable law and regulations, however, preclude direct 
service connection for alcohol and drug abuse.  See 38 C.F.R. 
§ 3.301.  There is no medical evidence that the ulcer 
disability developed after service due to an incident of 
service.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  There is no bright line 
rule excluding lay opinion evidence as to the etiology of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (referring to Jandreau for guidance in 
determining whether a layperson is competent to offer such 
evidence).  

The Veteran is not competent to provide medical opinion that 
the ulcer disability began after service due to an incident 
of service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Further, as indicated, the only contention that 
the Veteran has made is that he was an alcoholic in service, 
and this is not a permissible basis for service connection.  
Thus, the preponderance of the evidence weighs against a 
finding that the ulcer disability developed after service as 
a result of service.  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a postoperative ulcer disability.  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for a postoperative 
ulcer disability must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).






ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the postoperative ulcer 
disability is reopened.

Service connection for the postoperative ulcer disability is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


